Fourth Court of Appeals
                                      San Antonio, Texas
                                             July 13, 2022

                                         No. 04-21-00461-CR

                                     D’Andria BALDERRAMA,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CR6542
                           Honorable Melisa C. Skinner, Judge Presiding


                                            ORDER
Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

         Appellant’s brief was first due on March 9, 2022. After this court’s granted Appellant’s
first, second, third, and fourth motions for extensions of time to file the brief, Appellant’s brief
was due on July 8, 2022. On that date, Appellant moved for an additional ten days to file the
brief.
           Appellant’s motion is granted. We order Appellant to file the brief on July 18, 2022.
         No further extensions of time to file Appellant’s brief will be granted. If Appellant
fails to file the brief as ordered, we will abate this appeal and remand the cause to the trial court
to conduct a hearing and make appropriate findings and recommendations. See TEX. R. APP. P.
38.8(b)(2), (3).




                                                       _________________________________
                                                       Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2022.



                                              _________________________________
                                              Michael A. Cruz,
                                              Clerk of Court